DETAILED ACTION
Preliminary Amendment filed on 06/03/2020 is acknowledged.  Claims 1-89 are cancelled.  Claims 90-130 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-119 and 127-128, drawn to a method of determining a partition characteristic of a test compound in a target condensate, classified in G01N33/68.
II. Claim 120-126, drawn to a method of identifying a compound characteristic associated with a desired partition characteristic of a subset of a plurality of test compounds into or out of a target condensate, classified in G01N33/582.
III. Claim 129, drawn to a library comprising a plurality of compounds, classified in G01N2021/6439.
IV. Claim 130, drawn to a method of designing a test compound having a desired partition characteristic, classified in G01N2500/00.
The inventions are independent or distinct, each from the other because:
Inventions I-II and IV are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in group I and IV does not require identifying a compound characteristic that the subset of the plurality of test compounds in the group have in common as recited in group II; the inventions as claimed in group I-II does not require modifying a precursor of the test compound by attaching a moiety to the compound as recited in group IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I-II, IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species. 
A1.	wherein the target condensate is formed in the presence of the test compound (claim 92-93);
A2.	wherein the target condensate is formed in the absence of the test compound (claim 94-95).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 90 is generic.
B1.	wherein the amount of the test compound is determined based on the test compound label (claim 111);
B2.	wherein the amount of the test compound is determined by one or more of mass spectrometry, liquid chromatography, and ultraviolet-visible spectrophotometry (claim 112-113 and 127-128).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 90 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with John Chapman on 06/09/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 90-119 and 127-128; species A2, claim 94-95; and species B2, claim 112-113 and 127-128. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 92-93, 111, 120-126 and 129-130 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 90-91, 94-95, 100-103, 107-110, 112 and 114-118 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (WO 2017/068341) (Baldwin) in view of Cheng et al. (Proc. Natl. Acad. Sci. USA, 1996) (Cheng).
Regarding claim 90, Baldwin teaches a method of determining a partition characteristic of a test compound in a target condensate, the method comprising:
(a) obtaining a composition comprising the test compound (e.g. 12mer ssDNA), the target condensate (Ddx4N1 organelles), and an extra-condensate solution (Fig. 2A, page 23, par 1);
(b) determining the amount of the test compound in the target condensate,
thereby determining the partition characteristic of the test compound in the target condensate (Fig. 2B, page 23, par 1).
Regarding claim 91, Baldwin teaches that the method of claim 90, further comprising causing the formation of the target condensate prior to step (a) (page 23, par 1).
Regarding claim 94, Baldwin teaches that wherein the target condensate is formed in the absence of the test compound (page 23, par 1).
Regarding claim 95, Baldwin teaches that the method of claim 94, further comprising combining the test compound and a composition comprising the target condensate and an extra-condensate solution (page 23, par 1).
Regarding claim 100, Baldwin teaches that the method of claim 90, further comprising characterizing the target condensate by identifying one or more macromolecules comprised therein (Ddx4) (page 36, par 3).
Regarding claim 101, Baldwin teaches that the method of claim 100, further comprising determining the amount of the one or more macromolecules in the target condensate (page 36, par 3, page 46, par 1).
Regarding claim 102, Baldwin teaches that wherein the target condensate is labeled with a radioactive label, a colorimetric label, or a fluorescent label (page 17, par 2, & 4).
Regarding claim 103, Baldwin teaches that wherein the method is a cell-based assay, and the composition comprises a cell (page 21, par 6).
Regarding claim 107, Baldwin teaches that wherein the method is a cell-free assay (page 46, par 1).
Regarding claim 108, Baldwin teaches that wherein the test compound is small molecule, a polypeptide, or a nucleic acid (page 23, par 1).
Regarding claim 109, Baldwin teaches that wherein the test compound comprises a test compound label (page 23, par 1).
Regarding claim 110, Baldwin teaches that wherein the test compound label is a fluorescent label (page 23, par 1).
Regarding claim 112, Baldwin teaches that wherein the amount of the test compound is determined by one or more of mass spectrometry, liquid chromatography, and ultraviolet-visible spectrophotometry (page 45, par 2).
Regarding claim 114, Baldwin teaches determining a relative partition characteristic of the test compound, wherein the relative partition characteristic of the test compound is determined by comparing the partition characteristic of the test compound in the target condensate and a partition characteristic of a reference compound in the target condensate (Fig. 2).
Regarding claim 115, Baldwin teaches determining a condensate preference profile of the test compound, wherein the condensate preference profile is determined by comparing the partition characteristic of the test compound in the target condensate and a partition characteristic of the test compound in a reference condensate (Fig. 9).
Regarding claim 116, Baldwin teaches that determining the partition characteristic of each a plurality of test compounds in the target condensate, the method comprising performing the method of claim 90 for each of the plurality of test compounds (Fig. 2).
Regarding claim 117, Baldwin teaches identifying a subset of the plurality of test compounds having a desired partition characteristic (Fig. 12-13).
Regarding claim 118, Baldwin teaches identifying a common structural feature of the subset of the plurality of test compound (Fig. 12-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 96-99, 104-106, 113 and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (WO 2017/068341) (Baldwin).
Regarding claim 96, Baldwin does not specifically teach that wherein the determining the amount of the test compound in the target condensate is based on the amount of the test compound in the extracondensate solution. However, Baldwin teaches that “The ratio of the baseline-subtracted sum/vol for each organelle and nearest adjacent region of dilute phase was taken, and converted into a free energy via:
ΔGpart = -RT ln ([in] / [out]) 
where [in] and [out] are the total concentrations of oligonucleotides inside and outside the organelles.” (page 47, par 1). Thus, Baldwin fairly suggests to one of ordinary skill in the art to determine the amount of the test compound in the target condensate ([in]) based on the amount of the test compound in the extracondensate solution ([out]), because Baldwin teaches that the total amount of test compound in the composition equals the amount of the test compound in the target condensate ([in]) plus the amount of the test compound in the extracondensate solution ([out]).
Regarding claim 97, Baldwin teaches determining the amount of the test compound in the extra-condensate solution (page 47, par 1).
Regarding claim 98, Baldwin teaches determining the fraction of the test compound in the extra-condensate solution (page 47, par 1).
Regarding claim 99, Baldwin does not specifically teach separating the target condensate from the extra-condensate solution. However, it would have been obvious to one of ordinary skill in the art to separate the target condensate from the extra-condensate solution, in order to measure the amount of test compound in the condensate and out the condensate, respectively.
Regarding claim 104, Baldwin teaches that wherein the target condensate is a cellular condensate (page 21, par 6). Baldwin does not specifically teach that the condensate is determined to be dysregulated. However, it would have been obvious to one of ordinary skill in the art to use a dysregulated condensate as a reference control to the normal condensate.
Regarding claim 105, Baldwin does not specifically teach that wherein the cell has one or more features of a neurodegenerative or proliferative disease. However, it would have been obvious to one of ordinary skill in the art to use a diseased cell condensate as a reference control to the normal condensate.
Regarding claim 106, Baldwin does not specifically teach that wherein the cellular condensate is a cleavage body, a P-granule, a histone locus body, a multivesicular body, a neuronal RNA granule, a nuclear gem, a nuclear pore, a nuclear speckle, a nuclear stress body, a nucleolus, a Octl/PTF/transcription (OPT) domain, a paraspeckle, a perinucleolar compartment, a PML nuclear body, a PML oncogenic domain, a polycomb body, a processing body, a Sam68 nuclear body, a stress granule, or a splicing speckle. However, these recited condensates are well-known in the art. therefore, it would have been obvious to one of ordinary skill in the art to select these condensates for the experiment, in order to study their structure and function.
Regarding claim 113, Baldwin teaches that wherein the amount of the test compound is determined by one or more of mass spectrometry, liquid chromatography, and ultraviolet-visible spectrophotometry (page 45, par 2).
Regarding claim 119, Baldwin teaches that wherein the target condensate comprises a precursor molecule (page 46, par 1). It would have been obvious to one of ordinary skill in the art to determine an amount of the test compound that associates with the precursor molecule, in order to see the changes.
Claim 127-128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (WO 2017/068341) (Baldwin) in view of Cheng et al. (Proc. Natl. Acad. Sci. USA, 1996) (Cheng).
Regarding claim 127, Baldwin teaches a method of determining a partition characteristic of a test compound in a target condensate, the method comprising:
(a) combining the test compound (12mer ss DNA) and a composition comprising the target condensate (Ddx4N1) and an extra-condensate solution (Fig. 2A, page 23, par 1);
(b) obtaining a reference control (bulk solution) (Fig. 2B, page 13, par 0);
(c) measuring a signal of the test compound in the extra-condensate solution, or a portion thereof (Fig. 2B, page 23, par 1);
(d) measuring a signal of the test compound in the reference control, or a portion thereof (no in Fig. 2B, page 23, par 1); and
(e) comparing the signal of the test compound from the extra-condensate solution (out) and the signal of the test compound from the reference control (no) (Fig. 2B, page 23, par 1),
thereby determining the partition characteristic of the test compound in the target condensate (Fig. 2B, page 23, par 1).
Baldwin does not specifically teach that the signal is MS signal using a mass spectrometry technique. The underlying objective technical problem is providing an alternative method for measuring the test compound. Cheng teaches measuring concentration of DNA by mass spectrometry technique (title). Cheng teaches that “The accurate mass determination provides a precise measure of binding stoichiometry and the high mass resolution permits the characterization of mixture components” (page 7026, par 3).  It would have been obvious to one of ordinary skill in the art to measure the test compound by mass spectrometry technique as taught by Cheng, in order to obtain precise measurement.
Regarding claim 128, the phrase “the amount of the test compound combined with the composition is 100 nM or less, and the amount of a precursor molecule in the composition, including in the target condensate, is about 5 μM” merely describes the intended result and does not further limit the steps of the process. It would have been obvious to one of ordinary skill in the art to select higher sensitivity mass spectrometer for the measurement, in order to meet the requirement of the experiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797